DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 10/07/2020 has been entered and made of record.
Claims 1, 5, 7, 9-11, 15-17, 19-20 has been amended.
Claims 1-20 are currently pending.

Claim 1, the applicant argued that, (I) Applicant respectfully submits that neither Wang, nor Asterjadhir nor Huang, whether taken singly or in any combination, discloses or renders obvious at least: "in response to determining that the wake-up radio frame is to be transmitted outside the basic service set: computing, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set; appending the target frame check sequence to the wake-up radio frame; and transmitting, to the one or more client stations, the wake-up radio frame with the appended target frame check sequence." as set forth in amended independent claim 1 and in similar language in amended independent claim 11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.12, Asterjadhi clearly discloses that an access point (AP) is computing a target frame check sequence (FCS) configuration for the wake-up radio (WUR) frame without using the basic service set identifier (BSSID) since the FCS . Asterjadhi reference also discloses the access point (AP) is appending the target frame check sequence (FCS) to the wake-up radio (WUR) frame based on the FCS 340 additionally being computed accounting for the BSS ID address if the frame is sent to one or more STAs that are associated with the BSS, whereby the FCS 340 may not be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are not associated with the BSS since the AP is removing the embedded BSSID field 1210 in the WUR frame 1200b (see provisional application No. 62/635307, Fig.2-3&9 [00108], and Fig.12 [00128]). Additionally, Wang discloses an access point (AP) is calculating/computing a target frame check sequence (FCS) configuration for the wake-up radio (WUR) frame without using the basic service set identifier (BSSID) in response to determining that the wake-up radio (WUR) frame is to be transmitted outside the basic service set (BSS) since the access point (AP) is determining whether the wake-up radio (WUR) frame is to be transmitted in to a basic service set (inside BSS) or out of a basic service set (outside BSS) associated with the access point (AP) whereby the basic service set (BSS) having a basic service set identifier (BSSID) that is used to identify the (AP) access point, and also associated with the basic service set (BSS) such as Preamble 202, MAC Header 204, Frame Body 206, frame check sequence FCS; noted out of a basic service set (outside BSS) based on an agreed-upon security code or pass (see Wang, Fig.1A-D [0075], Fig.2 [0104]-[0105], Fig.2 [0121] and Fig.4-5 [0186]-[0187]). Wang also discloses the access point (AP) is extending the target frame check sequence (FCS) of the wake-up radio (WUR) frame 

Claims 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

Claim 6, the applicant argued that, (II) Applicant respectfully submits that neither Wang, nor Asterjadhir nor Huang, whether taken singly or in any combination, discloses or renders obvious at least: "determining whether the target frame check sequence was computed based on a basic service set identifier based on characteristics of the wake-up radio frame; and in response to determining that the target frame check sequence was not computed based on the basic service set identifier, computing, a test frame check sequence for the wake-up radio frame using components of the received wake-up radio frame; comparing the test frame check sequence with a target frame check sequence from the wake-up radio frame; and in response to the determining that the test frame check sequence matches the target frame check sequence, accepting the wake-up radio frame at the client station; and in response to the determining that the test frame check sequence does not match the target frame check sequence, as set forth in independent claim 6 and in similar language in independent claim 16.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.12, Asterjadhi clearly discloses that an access point (AP) is computing a target frame check sequence (FCS) configuration for the wake-up radio (WUR) frame without using the basic service set identifier (BSSID) by determining whether the target frame check sequence was computed based on a basic service set identifier based on characteristics of the wake-up radio (WUR) frame since the FCS field 340 is without the embedded BSSID field 1210 explicitly included in the WUR frame 1200b (see provisional application No. 62/635307, Fig.12 [00128] and Fig.12 [0130]-[0133]). Asterjadhi reference also discloses the client station (STA)/ the first device is comparing the test frame check sequence (FCS) with a target frame check sequence (FCS) from the wake-up radio (WUR) frame and accepting the wake-up radio (WUR) frame in response to the determining that the test frame check sequence matches the target frame check sequence (see provisional application No. 62/635307, Fig.2-3 [0056] and Fig.2-3&9 [00111]). Asterjadhi reference further discloses the (STA)/ the first device is discarding the wake-up radio (WUR) frame in response to the determining that the test frame check sequence does not match the target frame check sequence (see provisional application No. 62/635307, Fig.2-3&9 [00111]). Additionally, Wang discloses that a client station (STA) is determining whether the target frame check sequence (FCS) was computed based on a BSS/SS/ESS identification field 224 (i.e., basic service set identifier) based on characteristics of the wake-up radio (WUR) frame having additional fields such as Packet Extension (PE i.e., appending), control 

Claims 16, Applicant make arguments the same argument as in claim 6. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [hereinafter as Wang], US 2019/0364505 A1 in view of Asterjadhi et al. (provisional application No. 62/635307 filed on 02/26/2018) [hereinafter as Asterjadhi], US 2019/0208470 A1.
Regarding claim 1, Wang discloses wherein a method for creating a low power wake-up radio frame (Fig.1A-D [0021], creating a low power wake-up radio (WUR) frame), the method comprising:
generating, at an access point, a wake-up radio frame for transmission to one or more client stations (Fig.1A-D [0022]-[0023], an access point (AP) is generating/transmitting a wake-up radio (WUR) frame to one or more client stations (STAs) for IEEE 802.11 and Fig.1A-D [0045], base station 114a-b is generating/ transmitting a wake-up radio (WUR) frame to one or more client stations (WTRUs));
determining whether the wake-up radio frame is to be transmitted inside or outside a basic service set associated with the access point, the basic service set having a basic
service set identifier that is used to identify the access point (Fig.1A-D [0075], determining whether the wake-up radio (WUR) frame is to be transmitted in to a basic service set (inside BSS) or out of a basic service set (outside BSS) associated with the access point (AP) and Fig.2 [0121], the basic service set (BSS) having a basic service set identifier (BSSID) that is used to identify the (AP) access point); and
in response to determining that the wake-up radio frame is to be transmitted outside the basic service set (Fig.4-5 [0186], based on an agreed-upon security code or pass and Fig.1A-D [0075], in response to determining that the wake-up radio (WUR) frame is to be transmitted outside the basic service set (BSS)):
computing, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set (Fig.4-5 [0187], computing/calculating a target frame check sequence (FCS) configuration for the wake-up radio (WUR) frame without using the basic service set identifier (BSSID) and Fig.2 [0104]-[0105], BSSID associated with the basic service set (BSS) such as Preamble 202, MAC Header 204, Frame Body 206, frame check sequence FCS);
appending the target frame check sequence to the wake-up radio frame (Fig.2 [0103]-[0105], the target frame check sequence (FCS) of the wake-up radio (WUR) frame having additional fields such as Packet Extension (PE i.e., appending), control trailers etc. to Wake Up Radio (WUR) preamble); and
transmitting, to the one or more client stations, the wake-up radio frame with the appended target frame check sequence (Fig.2 [0106]-[0107], transmitting the wake-up radio (WUR) frame with the Packet Extension (PE), control trailers etc. (i.e., appended target frame check sequence, FCS) in Uplink direction (from STA to AP) or in the Downlink direction (from AP to STA) with UL/DL indicator).
	Even though Wang discloses wherein appending the target frame check sequence to the wake-up radio frame but Wang does not expressly disclose appending the FCS, in the same field of endeavor, Asterjadhi discloses wherein appending the target frame check sequence to the wake-up radio frame (provisional application No. 62/635307, Fig.2-3&9 [00108], appending the target frame check sequence (FCS) to the wake-up radio (WUR) frame based on the FCS 340 additionally being computed accounting for the BSS ID address if the frame is sent to one or more STAs that are associated with the BSS, the FCS 340 may not be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are not associated with the BSS and Fig.12 [00128], removing the embedded BSSID field 1210 in the WUR frame 1200b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang to incorporate the teaching of Asterjadhi in order to provide flexibility for a wide range of use cases and scenarios.
 as taught by Asterjadhi to have incorporated in the system of Wang to provide a high efficiency and high throughput of wireless communication system. (Asterjadhi, provisional application No. 62/635307, Fig.1 [0029], Fig.2-3&9 [00108] and Fig.12 [00128])

Regarding claim 2, Wang and Asterjadhi disclosed all the elements of claim 1 as stated above wherein Wang further discloses the determining whether the wake-up radio frame is to be transmitted inside or outside a basic service set associated with the access point comprises: determining a type of the wake-up radio frame (Fig.7 [0167]-[0168], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type,
determining that the wake-up radio frame is to be transmitted inside the basic service set (Fig.7 [0169]-[0171], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the wake-up radio frame is to be transmitted in to the basic service set); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the wake-up (Fig.3&7 [0181]-[0183], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the wake-up radio (WUR) frame is to be transmitted out of the basic service set). Additionally, Asterjadhi discloses wherein determining a type of the wake-up radio frame (provisional application No. 62/635307, Fig.3 [0061], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the wake-up radio frame is to be transmitted inside the basic service set (provisional application No. 62/635307, Fig.9 [00117], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame type, determining that the wake-up radio frame is to be transmitted inside the basic service set, the target frame check sequence (FCS) based on the basic service set identifier BSSID); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the wake-up radio frame is to be transmitted outside the basic service set (provisional application No. 62/635307, Fig.3 [00129], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the wake-up radio (WUR) frame is to be transmitted outside the basic service set).

Regarding claim 3, Wang and Asterjadhi disclosed all the elements of claim 1 as stated above wherein Wang further discloses in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: configuring a bit in a (Fig.2 [0113], configuration and scheduling a bit in a frame control segment of the wake-up radio (WUR) frame in the Wake Up Scheduling field 216 and Fig.2 [0136], indication of WUR/WUF frame check sequence decoding based on the basic service set identifier BSSID). Additionally, Asterjadhi discloses in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: configuring a bit in a frame control segment of the wake-up radio frame to indicate that the target frame check sequence is computed based at least in part on the basic service set identifier (provisional application No. 62/635307, Fig.2-3&9 [00108], configuring a control field 910, ID field 912, TSD/TD control field 914 (i.e., bit in a frame control segment) of the wake-up radio (WUR) frame to indicate that the target frame check sequence (FCS) is computed based at least in part on the basic service set identifier).

Regarding claim 4, Wang and Asterjadhi disclosed all the elements of claim 1 as stated above wherein Wang further discloses in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier (Fig.2 [0136]-[0137], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID and Fig.4-5 [0187], the frame check sequence (FCS) is computed and Fig.5-6 [0201], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID or “color” of the BSS); and
(Fig.2 [0151], removing the basic service set identifier (BSSID) from the wake-up radio (WUR/WUF) frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations). Additionally, Asterjadhi discloses in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier (provisional application No. 62/635307, Fig.7 [0099], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID); and removing the basic service set identifier from the wake-up radio frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations (provisional application No. 62/635307, Fig.12 [00128], removing the basic service set identifier (BSSID) from the wake-up radio (WUR) frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations).

Regarding claim 6, Wang discloses wherein a method for receiving a low power wake-up radio frame (Fig.1A-D [0021], receiving a low power wake-up radio (WUR) frame), the method comprising:
receiving, at a client station from a wireless access point, a wake-up radio frame (Fig.1A-D [0022]-[0023], client station (STA) is receiving a wake-up radio (WUR) frame from an access point (AP) for IEEE 802.11 and Fig.1A-D [0045], client stations (WTRU) is receiving a wake-up radio (WUR) frame from base station 114a-b);
identifying a target frame check sequence from the wakeup radio frame (Fig.2 [0103]-[0104], identifying a target frame check sequence (FCS) from the wakeup radio (WUR) frame and Fig.2 [0121], identifying FCS by using BSS/SS/ESS identification field 224 for which the WUF from the wakeup radio (WUR) frame);
determining whether the target frame check sequence was computed based on a basic service set identifier based on characteristics of the wake-up radio frame (Fig.2 [0105]-[0107], determining whether the target frame check sequence (FCS) was computed based on a BSS/SS/ESS identification field 224 (i.e., basic service set identifier) based on characteristics of the wake-up radio (WUR) frame having additional fields such as Packet Extension (PE i.e., appending), control trailers etc. with Wake Up Radio (WUR) preamble and Fig.2 [0146], determining whether the target frame check sequence (FCS) was computed based on a the identifiers based on characteristics of the wake-up radio (WUR) frame); and
in response to determining that the target frame check sequence was not computed based on the basic service set identifier (Fig.3 [0183]-[0184], in response to determining that the target frame check sequence (FCS) was not computed based on the basic service set identifier),
computing, a test frame check sequence for the wakeup radio frame using components of the received wake-up radio frame (Fig.4-5 [0185]-[0187], computing/calculating a test frame check sequence (FCS) configuration for the wake-up radio (WUR) frame using the interaction of the transmitted data with a security code or pass (i.e., components) of the received wake-up radio (WUR) frame);
comparing the test frame check sequence with a target frame check sequence from the wake-up radio frame (Fig.5-6 [0188]-[0189], comparing the test frame check sequence with a target frame check sequence (FCS) from the wake-up radio (WUR) frame and Fig.7 [0153], matching the SSID/BSSID or other identifier conveyed in the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence matches the target frame check sequence, accepting the wake-up radio frame at the client station (Fig.7 [0165], in response to the determining that the test frame check sequence matches the target frame check sequence, the client station (STA) is accepting the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence does not match the target frame check sequence, discarding the wake-up radio frame at the client station (Fig.7 [0165], in response to the determining that the test frame check sequence does not match the target frame check sequence, the client station (STA) is discarding/ ignoring the wake-up radio (WUR) frame).
	Even though Wang discloses wherein comparing the test frame check sequence with a target frame check sequence from the wake-up radio frame; and in response to the determining that the test frame check sequence matches the target frame check sequence, accepting the wake-up radio frame at the client station; and in response to the determining that the test frame check sequence does not match the target frame check sequence, discarding the wake-up radio frame at the client station but Wang (provisional application No. 62/635307, Fig.2-3 [0056], comparing the test frame check sequence (FCS) with a target frame check sequence (FCS) from the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence matches the target frame check sequence, accepting the wake-up radio frame at the client station (provisional application No. 62/635307, Fig.2-3&9 [00111], in response to the determining that the test frame check sequence matches the target frame check sequence, the client station (STA)/ the first device is accepting the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence does not match the target frame check sequence, discarding the wake-up radio frame at the client station (provisional application No. 62/635307, Fig.2-3&9 [00111], in response to the determining that the test frame check sequence does not match the target frame check sequence, the client station (STA)/ the first device is discarding the wake-up radio (WUR) frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang to incorporate the teaching of Asterjadhi in order to provide flexibility for a wide range of use cases and scenarios.
	It would have been beneficial to determine whether the FCS of the WUR frame matches the calculated FCS by comparing the FCS of the WUR frame with the  Fig.1 [0029] and Fig.2-3&9 [00111])

Regarding claim 7, Wang and Asterjadhi disclosed all the elements of claim 6 as stated above wherein Wang further discloses the determining whether the target frame check sequence was computed based on the basic service set identifier further comprises: determining a type of the received wake-up radio frame (Fig.7 [0167]-[0168], determining a type of the received wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the target frame check sequence was computed based on the basic service set identifier (Fig.7 [0169]-[0172], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the target frame check sequence (FCS) of the wake-up radio (WUR) frame was computed based on the basic service set identifier BSSID); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the target frame check sequence was computed based on the components of the received (Fig.3&7 [0181]-[0183], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the target frame check sequence of the wake-up radio (WUR) frame was computed based on the components of the received wake-up radio frame). Additionally, Asterjadhi discloses wherein the determining whether the target frame check sequence was computed based on the basic service set identifier further comprises: determining a type of the received wake-up radio frame (provisional application No. 62/635307, Fig.3 [0061], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the target frame check sequence was computed based on the basic service set identifier (provisional application No. 62/635307, Fig.9 [00117], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the target frame check sequence (FCS) was computed based on the basic service set identifier BSSID); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the target frame check sequence was computed based on the components of the received wake-up radio frame (provisional application No. 62/635307, Fig.3 [00129], in response to determining that the type of the wake-up radio (WUR) frame is a WUR discovery frame type, determining that the target frame check sequence was computed based on the components of the received wake-up radio (FCS) frame).

Regarding claim 8, Wang and Asterjadhi disclosed all the elements of claim 6 as stated above wherein Wang further discloses the determining whether the target frame check sequence was computed based on the basic service set identifier further comprises: identifying a control bit indicative of whether the target frame check sequence was computed using the basic service set identifier from a frame control segment of the wake-up radio frame (Fig.2 [0113], identifying a configuration and scheduling for a bit in a frame control segment of the wake-up radio (WUR) frame in the Wake Up Scheduling field 216 and Fig.2 [0136], indication of WUR/WUF frame check sequence decoding based on the basic service set identifier BSSID). Additionally, Asterjadhi discloses the determining whether the target frame check sequence was computed based on the basic service set identifier further comprises: identifying a control bit indicative of whether the target frame check sequence was computed using the basic service set identifier from a frame control segment of the wake-up radio frame (provisional application No. 62/635307, Fig.2-3&9 [00108], identifying a configuration of a control field 910, ID field 912, TSD/TD control field 914 (i.e., bit in a frame control segment) of the wake-up radio (WUR) frame to indicate that the target frame check sequence (FCS) is computed based at least in part on the basic service set identifier).

Regarding claim 9, Wang and Asterjadhi disclosed all the elements of claim 6 as stated above wherein Wang further discloses in response to determining that the target frame check sequence was computed based on the basic service set identifier:
computing the test frame check sequence for the wake-up radio frame based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier (Fig.2 [0136]-[0137], computing the target frame check sequence for the wake-up radio (WUR) frame based on the basic service set identifier BSSID and Fig.4-5 [0187], the frame check sequence (FCS) is computed and Fig.5-6 [0201], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID or “color” of the BSS). Additionally, Asterjadhi discloses in response to determining that the target frame check sequence was computed based on the basic service set identifier: computing the test frame check sequence for the wake-up radio frame based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier (provisional application No. 62/635307, Fig.7 [0099], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based on the basic service set identifier BSSID and Fig.3 [0049], the CRC and MIC included in the target frame check sequence (FCS) is computed based on the basic service set identifier BSSID).  

Regarding claim 11, Wang discloses wherein a network device for creating a low power wake-up radio frame (Fig.1A-D [0021], a network device/ an access point (AP) is creating a low power wake-up radio (WUR) frame), the network device comprising:
processing circuitry (Fig.1A-D [0227], processor of AP STAs) configured to:
generate a wake-up radio frame for transmission to one or more client stations (Fig.1A-D [0022]-[0023], an access point (AP) is generating/transmitting a wake-up radio (WUR) frame to one or more client stations (STAs) for IEEE 802.11 and Fig.1A-D [0045], base station 114a-b is generating/transmitting a wake-up radio (WUR) frame to one or more client stations (WTRUs));

service set identifier that is used to identify the access point (Fig.1A-D [0075], determining whether the wake-up radio (WUR) frame is to be transmitted in to a basic service set (inside BSS) or out of a basic service set (outside BSS) associated with the access point (AP) and Fig.2 [0121], the basic service set (BSS) having a basic service set identifier (BSSID) that is used to identify the (AP) access point); and
in response to determining that the wake-up radio frame is to be transmitted outside the basic service set (Fig.4-5 [0186], based on an agreed-upon security code or pass and Fig.1A-D [0075], in response to determining that the wake-up radio (WUR) frame is to be transmitted outside the basic service set (BSS)):
compute, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set (Fig.4-5 [0187], computing/calculating a target frame check sequence (FCS) configuration for the wake-up radio (WUR) frame without using the basic service set identifier (BSSID) and Fig.2 [0104]-[0105], BSSID associated with the basic service set (BSS) such as Preamble 202, MAC Header 204, Frame Body 206, frame check sequence FCS); and
append the target frame check sequence to the wake-up radio frame (Fig.2 [0103]-[0105], the target frame check sequence (FCS) of the wake-up radio (WUR) frame having additional fields such as Packet Extension (PE i.e., appending), control trailers etc. to Wake Up Radio (WUR) preamble); and a transmitter configured to transmit, to the one or more client stations, the wake-up radio frame with the appended target frame check sequence (Fig.2 [0106]-[0107], transmitting the wake-up radio (WUR) frame with the Packet Extension (PE), control trailers etc. (i.e., appended target frame check sequence, FCS) in Uplink direction (from STA to AP) or in the Downlink direction (from AP to STA) with UL/DL indicator).
	Even though Wang discloses wherein append the target frame check sequence to the wake-up radio frame but Wang does not expressly disclose appending the FCS, in the same field of endeavor, Asterjadhi discloses wherein append the target frame check sequence to the wake-up radio frame (provisional application No. 62/635307, Fig.2-3&9 [00108], appending the target frame check sequence (FCS) to the wake-up radio (WUR) frame based on the FCS 340 additionally being computed accounting for the BSS ID address if the frame is sent to one or more STAs that are associated with the BSS, the FCS 340 may not be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are not associated with the BSS and Fig.12 [00128], removing the embedded BSSID field 1210 in the WUR frame 1200b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang to incorporate the teaching of Asterjadhi in order to provide flexibility for a wide range of use cases and scenarios.
	It would have been beneficial to use the FCS field 340 which has a 16 bit field, the FCS 340 may additionally be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are associated with the BSS, the FCS 340 may not be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are not associated with the BSS, the FCS field 340 without the embedded BSSID field 1210 explicitly included in the WUR frame 1200b as taught by Asterjadhi to 

Regarding claim 12, Wang and Asterjadhi disclosed all the elements of claim 11 as stated above wherein Wang further discloses the processing circuitry is further configured to determine whether the wake-up radio frame is to be transmitted inside or outside a basic service set associated with the access point by: determining a type of the wake-up radio frame (Fig.7 [0167]-[0168], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the wake-up radio frame is to be transmitted inside the basic service set (Fig.7 [0169]-[0171], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the wake-up radio frame is to be transmitted in to the basic service set); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the wake-up radio frame is to be transmitted outside the basic service set (Fig.3&7 [0181]-[0183], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the wake-up radio (WUR) frame is to be transmitted out of the basic service set). Additionally, Asterjadhi discloses wherein the processing circuitry is further configured to determine whether the wake-up radio frame is to be transmitted inside or outside a basic service set associated (provisional application No. 62/635307, Fig.3 [0061], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the wake-up radio frame is to be transmitted inside the basic service set (provisional application No. 62/635307, Fig.9 [00117], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame type, determining that the wake-up radio frame is to be transmitted inside the basic service set, the target frame check sequence (FCS) based on the basic service set identifier BSSID); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the wake-up radio frame is to be transmitted outside the basic service set (provisional application No. 62/635307, Fig.3 [00129], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the wake-up radio (WUR) frame is to be transmitted outside the basic service set).

Regarding claim 13, Wang and Asterjadhi disclosed all the elements of claim 11 as stated above wherein Wang further discloses the processing circuitry is further configured to: in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: configure a bit in a frame control segment of the wake-up radio frame to indicate that the target frame check sequence is computed based at least in part on the basic service set identifier (Fig.2 [0113], configuration and scheduling a bit in a frame control segment of the wake-up radio (WUR) frame in the Wake Up Scheduling field 216 and Fig.2 [0136], indication of WUR/WUF frame check sequence decoding based on the basic service set identifier BSSID). Additionally, Asterjadhi discloses the processing circuitry is further configured to: in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: configure a bit in a frame control segment of the wake-up radio frame to indicate that the target frame check sequence is computed based at least in part on the basic service set identifier (provisional application No. 62/635307, Fig.2-3&9 [00108], configuring a control field 910, ID field 912, TSD/TD control field 914 (i.e., bit in a frame control segment) of the wake-up radio (WUR) frame to indicate that the target frame check sequence (FCS) is computed based at least in part on the basic service set identifier).

Regarding claim 14, Wang and Asterjadhi disclosed all the elements of claim 11 as stated above wherein Wang further discloses the processing circuitry is further configured to: in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: compute the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier (Fig.2 [0136]-[0137], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID and Fig.4-5 [0187], the frame check sequence (FCS) is computed and Fig.5-6 [0201], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID or “color” of the BSS); and remove the basic service set (Fig.2 [0151], removing the basic service set identifier (BSSID) from the wake-up radio (WUR/WUF) frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations). Additionally, Asterjadhi discloses the processing circuitry is further configured to: in response to determining that the wake-up radio frame is to be transmitted inside the basic service set: compute the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier (provisional application No. 62/635307, Fig.7 [0099], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID); and remove the basic service set identifier from the wake-up radio frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations (provisional application No. 62/635307, Fig.12 [00128], removing the basic service set identifier (BSSID) from the wake-up radio (WUR) frame before transmitting the wake-up radio frame with the appended target frame check sequence to the one or more client stations).

Regarding claim 16, Wang discloses wherein a network device for receiving a low power wake-up radio frame (Fig.1A-D [0021], a network device (STA) is receiving a low power wake-up radio (WUR) frame), the network device comprising: 
a receiver configured to receive, from a wireless access point, a wake-up radio frame (Fig.1A-D [0022]-[0023], client station (STA) is receiving a wake-up radio (WUR) frame from an access point (AP) for IEEE 802.11 and Fig.1A-D [0045], client stations (WTRU) is receiving a wake-up radio (WUR) frame from base station 114a-b);
processing circuitry (Fig.1A-D [0055], processor 118) configured to:
identify a target frame check sequence from the wake-up radio frame (Fig.2 [0103]-[0104], identifying a target frame check sequence (FCS) from the wakeup radio (WUR) frame and Fig.2 [0121], identifying FCS by using BSS/SS/ESS identification field 224 for which the WUF from the wakeup radio (WUR) frame);
determine whether the target frame check sequence was computed based on a basic service set identifier based on characteristics of the wake-up radio frame (Fig.2 [0105]-[0107], determining whether the target frame check sequence (FCS) was computed based on a BSS/SS/ESS identification field 224 (i.e., basic service set identifier) based on characteristics of the wake-up radio (WUR) frame having additional fields such as Packet Extension (PE i.e., appending), control trailers etc. with Wake Up Radio (WUR) preamble and Fig.2 [0146], determining whether the target frame check sequence (FCS) was computed based on a the identifiers based on characteristics of the wake-up radio (WUR) frame); and
in response to determining that the target frame check sequence was not computed based on the basic service set identifier (Fig.3 [0183]-[0184], in response to determining that the target frame check sequence (FCS) was not computed based on the basic service set identifier),
compute, a test frame check sequence for the wake-up radio frame using components of the received wake-up radio frame (Fig.4-5 [0185]-[0187], computing/calculating a test frame check sequence (FCS) configuration for the wake-up radio (WUR) frame using the interaction of the transmitted data with a security code or pass (i.e., components) of the received wake-up radio (WUR) frame);
compare the test frame check sequence with a target frame check sequence from the wake-up radio frame (Fig.5-6 [0188]-[0189], comparing the test frame check sequence with a target frame check sequence (FCS) from the wake-up radio (WUR) frame and Fig.7 [0153], matching the SSID/BSSID or other identifier conveyed in the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence matches the target frame check sequence, accept the wake-up radio frame at the client station (Fig.7 [0165], in response to the determining that the test frame check sequence matches the target frame check sequence, the client station (STA) is accepting the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence does not match the target frame check sequence, discard the wake-up radio frame at the client station (Fig.7 [0165], in response to the determining that the test frame check sequence does not match the target frame check sequence, the client station (STA) is discarding/ ignoring the wake-up radio (WUR) frame).
	Even though Wang discloses wherein compare the test frame check sequence with a target frame check sequence from the wake-up radio frame; and
in response to the determining that the test frame check sequence matches the target frame check sequence, accept the wake-up radio frame at the client station; and
in response to the determining that the test frame check sequence does not match the target frame check sequence, discard the wake-up radio frame at the client station but (provisional application No. 62/635307, Fig.2-3 [0056], comparing the test frame check sequence (FCS) with a target frame check sequence (FCS) from the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence matches the target frame check sequence, accept the wake-up radio frame at the client station (provisional application No. 62/635307, Fig.2-3&9 [00111], in response to the determining that the test frame check sequence matches the target frame check sequence, the client station (STA)/ the first device is accepting the wake-up radio (WUR) frame); and
in response to the determining that the test frame check sequence does not match the target frame check sequence, discard the wake-up radio frame at the client station (provisional application No. 62/635307, Fig.2-3&9 [00111], in response to the determining that the test frame check sequence does not match the target frame check sequence, the client station (STA)/ the first device is discarding the wake-up radio (WUR) frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang to incorporate the teaching of Asterjadhi in order to provide flexibility for a wide range of use cases and scenarios.
	It would have been beneficial to determine whether the FCS of the WUR frame matches the calculated FCS by comparing the FCS of the WUR frame with the calculated FCS. The first device may determine the WUR frame is directed to the first  Fig.1 [0029] and Fig.2-3&9 [00111])

Regarding claim 17, Wang and Asterjadhi disclosed all the elements of claim 16 as stated above wherein Wang further discloses the processing circuitry is further configured to determine whether the target frame check sequence was computed based on the basic service set identifier by: determining a type of the received wake-up radio frame (Fig.7 [0167]-[0168], determining a type of the received wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the target frame check sequence was computed based on the basic service set identifier (Fig.7 [0169]-[0172], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the target frame check sequence (FCS) of the wake-up radio (WUR) frame was computed based on the basic service set identifier BSSID); and in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the target frame check sequence was computed based on the components of the received wake-up radio frame (Fig.3&7 [0181]-[0183], in response to determining that the type of the wake-up radio (WUR) frame is a discovery frame type, determining that the target frame check sequence of the wake-up radio (WUR) frame was computed based on the components of the received wake-up radio frame). Additionally, Asterjadhi discloses wherein the processing circuitry is further configured to determine whether the target frame check sequence was computed based on the basic service set identifier by: determining a type of the received wake-up radio frame (provisional application No. 62/635307, Fig.3 [0061], determining a type of the wake-up radio (WUR) frame); and in response to determining that the type of the wake-up radio frame is selected from a group of a beacon frame type, a wake-up frame type, and a vendor specific frame type, determining that the target frame check sequence was computed based on the basic service set identifier (provisional application No. 62/635307, Fig.9 [00117], in response to determining that the type of the wake-up radio (WUR) frame is selected from a group of a beacon frame type, a wake-up frame (WUR) type, and a vendor specific frame (WUF) type, determining that the target frame check sequence (FCS) was computed based on the basic service set identifier BSSID); and
in response to determining that the type of the wake-up radio frame is a discovery frame type, determining that the target frame check sequence was computed based on the components of the received wake-up radio frame provisional application No. 62/635307, Fig.3 [00129], in response to determining that the type of the wake-up radio (WUR) frame is a WUR discovery frame type, determining that the target frame check sequence was computed based on the components of the received wake-up radio (FCS) frame).

Regarding claim 18, Wang and Asterjadhi disclosed all the elements of claim 16 as stated above wherein Wang further discloses the processing circuitry is further configured to determine whether the target frame check sequence was computed based on the basic service set identifier by: identifying a control bit indicative of whether the target frame check sequence was computed using the basic service set identifier from a frame control segment of the wake-up radio frame (Fig.2 [0113], identifying a configuration and scheduling for a bit in a frame control segment of the wake-up radio (WUR) frame in the Wake Up Scheduling field 216 and Fig.2 [0136], indication of WUR/WUF frame check sequence decoding based on the basic service set identifier BSSID). Additionally, Asterjadhi discloses the processing circuitry is further configured to determine whether the target frame check sequence was computed based on the basic service set identifier by: identifying a control bit indicative of whether the target frame check sequence was computed using the basic service set identifier from a frame control segment of the wake-up radio frame (provisional application No. 62/635307, Fig.2-3&9 [00108], identifying a configuration of a control field 910, ID field 912, TSD/TD control field 914 (i.e., bit in a frame control segment) of the wake-up radio (WUR) frame to indicate that the target frame check sequence (FCS) is computed based at least in part on the basic service set identifier).

Regarding claim 19, Wang and Asterjadhi disclosed all the elements of claim 16 as stated above wherein Wang further discloses the processing circuitry is further configured to: in response to determining that the target frame check sequence was computed based on the basic service set identifier: compute the test frame check (Fig.2 [0136]-[0137], computing the target frame check sequence for the wake-up radio (WUR) frame based on the basic service set identifier BSSID and Fig.4-5 [0187], the frame check sequence (FCS) is computed and Fig.5-6 [0201], computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier BSSID or “color” of the BSS). Additionally, Asterjadhi discloses the processing circuitry is further configured to: in response to determining that the target frame check sequence was computed based on the basic service set identifier: compute the test frame check sequence for the wakeup radio frame based on (i) the components of the received wake-up radio frame and (ii) the basic service set identifier (provisional application No. 62/635307, Fig.7 [0099], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based on the basic service set identifier BSSID and Fig.3 [0049], the CRC and MIC included in the target frame check sequence (FCS) is computed based on the basic service set identifier BSSID).



Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [hereinafter as Wang], US 2019/0364505 A1 in view of Asterjadhi et al. (provisional application No. 62/635307 filed on 02/26/2018) [hereinafter as Asterjadhi], US 2019/0208470 A1 further in view of Huang et al. [hereinafter as Huang], US 2019/0098574 A1.
Regarding claim 5, Wang and Asterjadhi disclosed all the elements of claim 4 as stated above wherein Asterjadhi further discloses the computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier further comprises: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address (provisional application No. 62/635307, Fig.11-12 [00127], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based at least in part on a destination MAC address), and the method further comprises: removing the destination address from the wake-up radio frame (provisional application No. 62/635307, Fig.11-12 [00128], removing the destination MAC address from the wake-up radio (WUR) frame).
	Even though Wang and Asterjadhi discloses the computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier further comprises: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address, and the method further comprises: removing the destination address from the wake-up radio frame, in the same field of endeavor, Huang discloses wherein the computing the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier further comprises: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address (Fig.3 [0048], the target frame check sequence (FCS) comprising a cyclic redundancy check (CRC) is computed for the wake-up radio (WUR) frame based at least in part on a destination address), and the method further comprises: removing the destination address from the (Fig.3 [0052], removing the destination address from the wake-up radio frame).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang and Asterjadhi to incorporate the teaching of Huang in order to provide ultra-low power operation with wake-up frame.
	It would have been beneficial to calculate FCS field 305 which comprises a cyclic redundancy check (CRC) based on frame control 301, address 302, type dependent 303, and frame body 304 as taught by Huang to have incorporated in the system of Wang and Asterjadhi to provide for improved efficiency and enable socialization channel. (Huang, Fig.1 [0016], Fig.3 [0048] and Fig.3 [0052])

Regarding claim 10, Wang and Asterjadhi disclosed all the elements of claim 9 as stated above wherein Asterjadhi further discloses computing the test frame check sequence based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier further comprises: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address assigned to the client station (provisional application No. 62/635307, Fig.11-12 [00127], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based at least in part on a destination MAC address assigned to the client station).
	Even though Wang and Asterjadhi discloses wherein computing the test frame check sequence based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier further comprises: computing the target frame check 
computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address assigned to the client station (Fig.3 [0048], the target frame check sequence (FCS) comprising a cyclic redundancy check (CRC) is computed for the wake-up radio (WUR) frame based at least in part on a destination address assigned to the client station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang and Asterjadhi to incorporate the teaching of Huang in order to provide ultra-low power operation with wake-up frame.
	It would have been beneficial to calculate FCS field 305 which comprises a cyclic redundancy check (CRC) based on frame control 301, address 302, type dependent 303, and frame body 304 as taught by Huang to have incorporated in the system of Wang and Asterjadhi to provide for improved efficiency and enable socialization channel. (Huang, Fig.1 [0016], Fig.3 [0048] and Fig.3 [0052])

Regarding claim 15, Wang and Asterjadhi disclosed all the elements of claim 14 as stated above wherein Asterjadhi further discloses the processing circuitry is further configured to compute the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier by: computing the target frame (provisional application No. 62/635307, Fig.11-12 [00127], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based at least in part on a destination MAC address), and the processing circuitry is further configured to: remove the destination address from the wake-up radio frame (provisional application No. 62/635307, Fig.11-12 [00128], removing the destination MAC address from the wake-up radio (WUR) frame).
	Even though Wang and Asterjadhi discloses the processing circuitry is further configured to compute the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier by: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address, and the processing circuitry is further configured to: remove the destination address from the wake-up radio frame, in the same field of endeavor, Huang discloses wherein the processing circuitry is further configured to compute the target frame check sequence for the wake-up radio frame based at least in part on the basic service set identifier by: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address (Fig.3 [0048], the target frame check sequence (FCS) comprising a cyclic redundancy check (CRC) is computed for the wake-up radio (WUR) frame based at least in part on a destination address), and the processing circuitry is further configured to: remove the destination address from the wake-up radio frame (Fig.3 [0052], removing the destination address from the wake-up radio frame).

	It would have been beneficial to calculate FCS field 305 which comprises a cyclic redundancy check (CRC) based on frame control 301, address 302, type dependent 303, and frame body 304 as taught by Huang to have incorporated in the system of Wang and Asterjadhi to provide for improved efficiency and enable socialization channel. (Huang, Fig.1 [0016], Fig.3 [0048] and Fig.3 [0052])

Regarding claim 20, Wang and Asterjadhi disclosed all the elements of claim 19 as stated above wherein Asterjadhi further discloses the processing circuitry is further configured to compute the test frame check sequence based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier by: computing the target frame check sequence for the wake-up radio frame based at least in part on a destination address assigned to the client station (provisional application No. 62/635307, Fig.11-12 [00127], computing the target frame check sequence (FCS) for the wake-up radio (WUR) frame based at least in part on a destination MAC address assigned to the client station).
	Even though Wang and Asterjadhi discloses wherein the processing circuitry is further configured to compute the test frame check sequence based on (i) the components of the received wakeup radio frame and (ii) the basic service set identifier by: computing the target frame check sequence for the wake-up radio frame based at (Fig.3 [0048], the target frame check sequence (FCS) comprising a cyclic redundancy check (CRC) is computed for the wake-up radio (WUR) frame based at least in part on a destination address assigned to the client station).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Wang and Asterjadhi to incorporate the teaching of Huang in order to provide ultra-low power operation with wake-up frame.
	It would have been beneficial to calculate FCS field 305 which comprises a cyclic redundancy check (CRC) based on frame control 301, address 302, type dependent 303, and frame body 304 as taught by Huang to have incorporated in the system of Wang and Asterjadhi to provide for improved efficiency and enable socialization channel. (Huang, Fig.1 [0016], Fig.3 [0048] and Fig.3 [0052])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414